Citation Nr: 1143541	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain.  

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the St. Louis, Missouri RO.  

In the October 2008 VA Form 9, the Veteran requested a hearing at a local VA office before a member or members of the Board.  Thereafter, in March 2010, the Veteran stated that he no longer wanted a hearing and asked that his claims file be forwarded to the Board for a decision.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected chronic lumbar strain has been raised by the record during the pendency of this appeal.  In a July 2007 statement, he asserted that his spasms in the mid and lower back have limited employment and that his lumbar strain has limited his work performance and ability to maintain gainful employment.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his chronic lumbar strain, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected chronic lumbar strain rather than as a separate claim.  Further, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain is productive of pain, muscle spasm, forward flexion of the thoracolumbar spine ranging from 45 degrees with pain beginning at 45 degrees to 75 degrees with pain beginning at 55 degrees, and no additional limitation of joint function on repetitive motion due to pain, fatigue, incoordination, or instability.

2.  The Veteran's chondromalacia patella of the left knee is productive of joint pain and swelling, extension ranged from to 0 to 5 degrees, flexion ranging from 85 degrees with pain beginning at 45 degrees to 111 degrees with pain beginning at 50 degrees, and no findings of osteoarthritis by X-ray, instability, dislocation of cartilage with frequent locking, pain and effusion into the joint, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


2.  The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the November 2007 rating decision, he was provided notice of the VCAA in June 2007 and September 2007  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  These letters also provided the Veteran with additional notice pertaining to the downstream disability rating and effective date elements of his claims, and he was furnished a Statement of the Case in August 2008 with subsequent readjudication in an August 2009 and March 2010 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current back and knee symptoms to VA treating physicians as well as VA examiners and their affect on his occupation and daily life.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  

The Board notes that the Veteran reported in the August 2009 VA examination that he had a doctor who prescribed a period of incapacitation for three weeks from July 2008 to August 2008 and the examiner found that it seemed this was initiated by some emergency room doctor outside of VA.  The examiner also noted that the medical records should be obtained for verification as this was an extremely long period of incapacitation.  The record reflects that all VA medical reports from the period from July 2008 to August 2008 have been associated with the record.  In a January 2010 letter to the Veteran, the RO requested that the Veteran complete and return the enclosed VA Form 21-142, Authorization and Consent to Release Information to VA, for the private health care provider who prescribed the period of incapacitation for three weeks from July 2008 to August 2008.  No response to this letter was received.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that the duty to assist the Veteran in obtaining these record regarding the three week period of incapacitation has been fulfilled and VA has made reasonable efforts to identify and obtain these relevant records in support of his statements regarding this treatment.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

Accordingly, there is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Analysis

1.  Chronic Lumbar Strain

The Veteran is currently assigned a 20 percent disability rating for chronic lumbar strain under the provisions of Diagnostic Code 5237, pertaining to lumbosacral strain.  38 C.F.R. § 4.71a (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted 38 C.F.R. § 4.71a (2011).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Turning to the evidence, the Veteran contends that his current chronic lumbar strain warrants a higher disability rating as he has increasing spasms in the mid and lower lumbar spine which have limited his movement, walking abilities, employment, and exercise.  

VA medical records from May 2006, within a year of the Veteran's claim for increase, to July 2007 reflect that the Veteran was treated in September 2006 for back pain and spasms and recommended treatment with medication, Flexeril, and the use of a heating pad.  In March 2007, the Veteran presented in the emergency room with complaints of back spasm with findings of no drift muscles, muscle strength of five out of five, and no fracture or space narrowing.  He was discharged the same day from the emergency room with new medication, Motrin and Flexeril for the pain.  

In a July 2007 VA examination, the Veteran reported that he had been unemployed since March 2007, prior to which he worked in retail sales.  He stated that his current back disability was characterized by daily pain rather than flare-ups which ranged from a six to seven out of ten in severity and would occasionally radiate into the lower extremities.  Pain was made worse with bending and relieved by rest, lying on the floor, and the use of heat.  The Veteran did not wear a back brace.  He reported he had physical therapy in the past and was scheduled for some in the future.  He also stated that his employment was affected by his back so that he was not able to do the prolonged standing and walking required by retail sales.  The Veteran's activities of daily living were reportedly affected by his back in that he had difficulty doing yard work and playing with his kids.  He reported having a three-day period of incapacitation earlier in the year because of his back after being seen in the emergency room and given a pain shot.  

A physical examination of the back revealed no abnormal curvatures, some mild spasm in the right mid thoracic and paravertebral muscles, deep tendon reflexes of 2/4 at the knees and ankles with reinforcement, normal light touch sensation of the lower extremities, negative straight leg raising while seated in supine, and the Veteran was able to arise on his toes and heels with no distal motor weakness present.  Range of motion of the thoracolumbar spine revealed flexion performed to 75 degrees slowly, with subjective pain beginning at 55 degrees, extension to 30 degrees with pain at 30 degrees on the right, right side bending to 28 degrees with pain at 28 degrees, left side bending to 32 degrees with pain at 32 degrees, and right and left rotations beyond 30 degrees bilaterally with no pain in either direction.  Repetitive motion testing of the back revealed no further functional impairment due to pain, fatigue, incoordination, or instability.  The examiner noted a lumbar spine X-ray dated in March 2007 was read as negative per the radiologist.  The Veteran was diagnosed with mechanical low back pain, exacerbated by the Veteran's obesity and deconditioning.  

VA medical records reflect that the Veteran was treated for low back pain in August 2007 and it was noted at this time that his medications had not helped and the current treatment was ineffective.  

In a September 2007 lay statement, the Veteran's wife reported that he had endured back and knee problems for the two years they had been married and prior to that time.  She reported that when he was affected by spasms, was unable to get out of bed, walk short distances, or even perform simple tasks such as bathe, shave, or dress himself.  She stated that she had witnessed the spasms which knocked the Veteran to his knees and left him in a bent over position.  

A September 2007 lay statement from the Veteran's former supervisor indicates that the Veteran was a student worker under his supervision.  He reported that the more time they spent on the job, the more he witnessed the Veteran's problems and pain.  He stated that the Veteran had difficulty lifting boxes and standing during special events and the Veteran told him that the best place for comfort was resting on the floor because of the spasms in the back.  He reported that the Veteran continued to have medical visits with little, if any, improvements to his health.  

In January 2008 VA medical report, the Veteran presented in the emergency room with complaints of chronic back pain and spasms and a cough with chest tightness.  He was provided with medication, diagnosed with back pain, and discharged the same day.  In August 2008, the Veteran complained of back pain and a physical examination found the paraspinal muscles were tight and tender, there was no tenderness over the spine, and there was pain in the thigh with straight leg raise.  The VA attending physician at this time found that the Veteran was currently stable other than for his back discomfort and that the straight leg raise performed had elicited increased local pain migrating to the hip but was negative for features suggestive of radiculopathy.  The Veteran was diagnosed with back sprain and provided medications including, Flexeril, Aleve, and Tramadol.  

In September 2008, the Veteran was admitted to the VA hospital for complaints of progressive back pain for the past two to three weeks that had been getting worse lately.  There were no focal neurological deficits found, however, the VA physician noted some questionable bladder symptoms and admitted the Veteran to the VA hospital for pain control and magnetic resonance imaging (MRI) to assess radiculopathy versus cord compression.  During this time, the Veteran complained that he had pain radiating down both thighs, he had a tingling in both thighs extending to the knees, he could barely walk, and he had constant and severe back pain with spasms.  He stated that he originally hurt his back in July 2008 while helping lift a table at his employment, T-Mobile.  Physical examination findings revealed tenderness at the bilateral paraspinal muscles, limited mobility and range of motion at the trunk, and a neurological examination was intact.  A September 2008 MRI report revealed no evidence of spinal stenosis or disc herniation and a degenerative disc at the L5-S1 level with no evidence of herniation.  A September 2008 X-ray report demonstrated no evidence of fracture, arthritic change, or other bone abnormality and alignment and intervertebral disc spaces appeared maintained.  During this time, a VA neurosurgery consultant reviewed the MRI report and found that it was essentially normal with no evidence of lumbar stenosis, arthritis, or nerve root compressions, and he saw no surgically correctable disease.  The Veteran was discharged from the VA hospital after one day with noted improvement overnight and a diagnosis of low back pain for which he was to continue his regiment of medications, Ultram, Tylenol, and Baclofen and be placed on physical therapy consult as an outpatient.  

Subsequent VA outpatient treatment reports reflect that, in October 2008 VA outpatient treatment report, the Veteran was followed up for his back pain.  At this time, it was noted that he had been recently admitted in September 2008 for severe back pain and was discharged with medications including Baclofen and Tramadol with great improvement.  A physical examination revealed no spinal or paraspinal tenderness and the Veteran was planned to be weaned off of Baclofen as tolerated.  A March 2009 VA outpatient addendum reported that the MRI report noted degenerative changes only.  In April 2009, the Veteran was seen for a follow up and reported having back pain, although no physical examination of the back or diagnosis for the back was provided.  In July 2009, he was diagnosed with back spasms and was continued on Baclofen and Tramadol.  

In an August 2009 VA examination the Veteran reported that back pain was characterized by chronic, daily, low back pain rather than by flare ups with daily pain ranging from a five to ten out of ten in severity and there was no radiation into the lower extremities.  Back pain was worsened with coughing, walking, and prolonged sitting and was relieved somewhat with medications including Baclofen, Tylenol, and Tramadol.  The Veteran also reported applying heat frequently.  He used a cane on an as needed basis and denied any history of inflammatory arthritis.  He reported that he was currently employed doing consulting work as a market analyst.  The Veteran stated that his past employment was affected by the back in that he had to give up retail sales because he could not stand as long as was required of him.  He also reported that his current employment was affected by his back in that he was allowed to shift from full-time to part-time and back to full-time as needed due to a combination of his back pain and knee pain.  He reported that his activities of daily living were affected by the back such that he no longer ran and decreased his golf.  The Veteran stated that a doctor prescribed incapacitation of three weeks duration from July 2008 to August 2008.  The examiner noted that this was initiated by some emergency room doctor outside of VA and was an extremely long period of incapacitation.  The examiner thought that the medical records should be obtained for verification.  

A physical examination of the lumbar spine revealed no gross abnormalities of curvature, the Veteran had no gross spasm upon palpation, he moved very slowly for range of motion testing, and was noted to be somewhat dramatic in his pain behaviors.  The Veteran flexed the spine very slowly when asked and then grabbed a hold of the arms of the chair in front of him for a time before he would resume the erect position.  At no time was any spasm felt, even when the Veteran complained of bitter back pain.  Palpation of the paraspinal muscles revealed no gross spasm upon all planes of motion.  Range of motion testing revealed flexion performed with fair effort to 45 degrees with pain and complaints at that point, extension to 25 degrees with pain at 25 degrees, right and left side bending to 30 degrees with pain at 30 degrees for both, and right and left rotation to 30 degrees with pain at 30 degrees for both.  Repetitive motion testing revealed no further functional limitation due to pain, fatigue, incoordination, or instability.  The examiner noted that a September 2008 lumbar X-ray was read as negative by the radiologist and a September 2008 MRI report was reviewed by a neurosurgery consultant who found the MRI was completely normal with no evidence of stenosis, arthritis, or nerve root compression.  The Veteran was diagnosed with chronic lumbar strain.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's chronic lumbar strain warrants no more than a 20 percent disability rating under Diagnostic Code 5237.  In making this determination, the Board notes that the evidence on file shows that the Veteran's lumbar spine disability is productive mainly of chronic pain, spasms and limitation of motion.  The evidence of record reflects chronic severe pain resulting in several trips to the VA emergency room for treatment.  Limitation of motion is demonstrated by findings of forward flexion of the thoracolumbar spine ranging from 45 degrees with pain beginning at 45 degrees to 75 degrees with pain beginning at 55 degrees, with no additional limitation of joint function due to pain, fatigue, incoordination, or instability on repetitive motion.  The Board observes that the medical evidence of record also demonstrates residuals of the Veteran's lumbar spine disability including pain, muscle spasm, and tenderness, which are considered by the General Rating Formula for Diseases and Injuries of the Spine within the 20 percent rating criteria.  In this regard, the Board points out that the General Rating Formula applies to the area of the spine affected by residuals of injury or disease with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  Moreover, the 10 percent and 20 percent criteria under the General Rating Formula provide for muscle spasm, guarding, localized tenderness, vertebral fracture, abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

The Board also finds that the statements furnished by the Veteran, his wife and former supervisor regarding his current lumbar spine symptomatology and the effects on his daily life are and supported by the medical evidence of record and thus, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Therefore, the Board finds that the Veteran's chronic lumbar strain more nearly approximates the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5237.  This assignment of a 20 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  The Board notes however, that joint function was not additionally limited by pain, fatigue, incoordination, or instability on repetitive motion.  

While there is satisfactory lay and medical evidence of painful motion of the lumbar spine, VA medical records throughout the duration of the appeal demonstrate range of motion studies with forward flexion limited at most to 45 degrees with pain beginning at 45 degrees, with no additional limitation on repetitive motion.  Thus, the July 2007 and August 2009 VA examination results, which included the impact of the Veteran's worsening pain and considered whether there was additional functional loss associated therewith, did not show limitation of forward flexion to 30 degrees (or less) of the thoracolumbar spine or ankylosis of the thoracolumbar spine.  As such, the record evidence does not more nearly approximate the applicable rating criteria for a 40 percent rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board has also considered the application of the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran reported in the July 2007 VA examination that he had a three-day period of incapacitation earlier in the year because of his back and reported in the August 2009 VA examination that a doctor prescribed incapacitation of three weeks duration from July 2008 to August 2008, the medical evidence of record is absent of any findings in which a physician, VA or private, had prescribed the Veteran bed rest at any time.  As noted above, no response was received to the RO's January 2010 letter requesting that the Veteran complete and return the enclosed VA Form 21-142, Authorization and Consent to Release Information to VA for the private health care provider who reportedly prescribed the period of incapacitation for three weeks from July 2008 to August 2008.  

The Board acknowledges the above statements furnished by the Veteran regarding his periods of incapacitation.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds these lay statements are competent.  The Board, however, must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr, 21 Vet. App. 303.  

The Board finds that the Veteran's competent lay statements regarding his periods of incapacitation however, are not credible as they are inconsistent with the other evidence of record, including VA medical records.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As noted above, the Board points out that the medical evidence of record is absent of any findings in which a physician, VA or private, had prescribed the Veteran bed rest at any time.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  As the Board finds that the preponderance of the evidence shows that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, they are not afforded any probative value.  

Therefore, as there are no records of the prescribed need for bed rest and treatment, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a (2011).

The Board has considered other applicable rating criteria for the assignment of separate disability ratings.  In light of the findings regarding the Veteran's reports of pain radiating into the thighs and tingling in the knees, the Board notes that the September 2008 MRI was reviewed by a VA neurosurgery consultant who found that the MRI was essentially normal with no evidence of lumbar stenosis, arthritis, or nerve root compressions and he saw no surgically correctable disease.  Therefore, the evidence of record does not demonstrate that there are any neurological manifestations of the Veteran's lumbar spine disability which would warrant separate disability ratings.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent at any time since the date of claim on May 18, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 20 percent disabling since that date, so his rating cannot be "staged" because the 20 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

2.  Chondromalacia Patella of the Left Knee

The Veteran's left knee has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011), which provides ratings based on limitation of flexion of the leg as described below.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Turning to the evidence, the Veteran contends that his current chondromalacia patella of the left knee warrants a higher disability rating as he has increasing pain, popping, and swelling.  

VA medical records from May 2006, within a year of the Veteran's claim for increase, to July 2007 reflect that he was treated for bilateral knee pain in September 2006 with findings of no edema and pulses 2+, and he was diagnosed with chondromalacia.  At this time, the Veteran requested a change in pain medication but the physician found that considering the Veteran was working, he would recommend continuing Tramadol for the least number of side effects.  A June 2007 VA outpatient treatment report revealed that the Veteran was diagnosed with degenerative joint disease of the bilateral knees and provided a cortisone injection (Kenalog/Marcaine) for the bilateral knees.  VA treatment reports from June 2007 reflect that the Veteran was treated for bilateral knee pain with findings of no edema, pulses 2+, no tenderness to palpation of the knees, and no crepitus and he was diagnosed with chondromalacia and provided medication, Aleve, for pain.  

In a July 2007 VA examination, the Veteran reported that he had been unemployed since March 2007, prior to which he worked in retail sales.  He had no surgeries on his left knee and had received one cortisone shot in the knee recently that made it feel worse.  The left knee was characterized by pain on a daily basis, rather than flare ups, which ranged from a six to seven out of ten in severity.  Pain was worse with stair climbing, prolonged standing or walking, kneeling, and squatting.  Pain was relieved by heat and ice.  The Veteran reported that he occasionally used a cane, although he did not have it with him at the time of the VA examination.  He reported that his employment was effected by the knee such that he was not able to do the prolonged standing and walking required by retail sales.  He reported that his activities of daily living were also affected by the left knee in that he avoided doing any kind of long walking and had difficulty with exercising.  He reported that he could also no longer swim because the knee pain was made worse with kicking.  

A physical examination revealed that the Veteran walked with a mildly antalgic gait but did not use any assistive devices.  He mounted and dismounted the examination table with no difficulty.  The left knee revealed no findings of synovitis, effusion, joint line or popliteal tenderness, or pain on compression of the patella.  McMurray's and drawer tests were negative and there was no medial or lateral instability upon stressing the knee.  Range of motion of the left knee was from zero degrees of extension to 111 degrees of flexion with pain beginning at 50 degrees.  Repetitive motion testing of the left knee revealed no further functional impairment due to pain, fatigue, incoordination, or instability.  The Veteran was diagnosed with chondromalacia patella of the left knee.  

An August 2007 VA medical report reflects that the Veteran was treated for bilateral knee pain with findings of no edema, pulses 2+, no tenderness to palpation of the knees, and no crepitus.  The Veteran was diagnosed with knee pain and provided medication, Naproxen and Tramadol, for pain.  September 2007 VA outpatient treatment reports demonstrate that the Veteran was diagnosed with degenerative joint disease of both knees and received injections (Synvisc and Euflexxa) for the bilateral knees.  An October 2007 VA outpatient treatment report noted that the Veteran had received injections of Euflexxa to both knees and developed hives following the injections that spontaneously resolved.  At this time, a physical examination of the extremities revealed findings of no edema, pulses 2+, no tenderness to palpation of the knees, and no crepitus.  The Veteran was diagnosed with knee pain and continued on medications, Aleve and Tramadol.  

In a September 2007 statement, the Veteran's wife reported that he had endured knee and back problems for the two years they had been married and before that time.  She reported that he had undergone a "knee scope surgery" that did not work and had cortisone injections that had left him in more pain than previous treatment.  She stated that the Veteran had continued to go to the doctors for injections and an MRI report to see what could be done to help him.  Finally, she reported that the Veteran now had to walk with knee braces on the days when his knees affected him the most.  

A September 2007 statement by the Veteran's former supervisor indicated that the Veteran was a student worker under his supervision.  He reported that at the time he did not know about the Veteran's leg and back concerns but the more time they had spent on the job together, the more he witnessed the Veteran's pain and problems.  He reported that the Veteran had difficulty lifting boxes and standing during special events.  During the year the Veteran worked for him, he also stated that he underwent knee surgery which never seemed to help.  He also reported having heard the knees making a horrible popping sound.  The supervisor noted that the Veteran continued to have medical visits with little, if any, improvement to his health and that he was restricted to using knee braces and a cane during his more unbearable days.  Finally, he noted that he knew that little assistance had been made available to help the Veteran relieve his pain.  

In an October 2007 VA examination, the Veteran mainly reported his symptoms related to the right knee during this examination.  The Veteran reported being employed for the past year in retail sales at a wireless network retail outlet where he both stood and sat.  The examiner noted that while the right knee was the subject of the VA examination, it should be noted that he also complained of pain on the left knee of a similar nature, but the right knee appeared to be worse.  A physical examination revealed normal alignment in both knees.  Range of motion of the left knee lacked five degrees of full extension actively and flexed to 105 degrees.  Passive extension of the knee came to full extension of 0 degrees.  There was pain complained of bilaterally throughout the full range of bilateral knee motion.  There were no findings of palpable crepitus at the patellofemoral joints or the femorotibial joints during both active and passive range of motion.  No joint effusion of either knee was noted.  No varus or valgus laxity was found in either knee and negative anterior and posterior drawer signs and negative Lachman's test of the left knee were found.  The examiner noted that prior bilateral knee X-rays in September 2005 were negative.  

A November 2007 VA medical record reflects that the Veteran was treated for bilateral knee pain and a physical examination of the extremities revealed findings of no edema, pulses 2+, no tenderness to palpation of the knees, and no crepitus.  The Veteran was diagnosed with chondromalacia and continued on medication, Naproxen and Tramadol.  

In an August 2009 VA examination, the Veteran reported that his knee had gotten worse since his last rating.  He had no surgeries on the knee and had received physical therapy for the knee.  The Veteran reported that he had cortisone and Synvisc injections to the knee in the past which made the knee worse.  His left knee was characterized by pain on a flare up basis, generally two to three times a week.  Flare ups lasted for the better part of the day and started off as a nine out of ten in severity.  At the time of the examination, the Veteran reported that his left knee was at a four out of ten in severity.  He stated that pain was made worse with walking and weather changes and he was unable to squat or kneel.  Pain was relieved somewhat by applying heat and resting.  The Veteran had a knee brace which he alternated from right to left and he used a cane on an as needed basis several days of the week.  He did not bring his cane in with him to the examination and was wearing the knee brace on the right knee at that time.  The Veteran reported that he was currently employed doing consulting work as a market analyst and his employment was affected by the knee in that he had to give up retail sales because he could not stand as long as was required of him.  His activities of daily living were affected by the knee in that he no longer was able to run.  The Veteran reported that most of his knee pain was around the patella.  

A physical examination of the left knee revealed no edema or effusion.  The Veteran complained of some parapatella pain on compression.  McMurray's and drawer tests were negative.  There was no gross medial or lateral instability upon varus or valgus stressing.  Range of motion testing revealed extension to 0 degrees and the Veteran was noted to have limited his flexion initially to 85 degrees, although he was noted to have it kept flexed greater than 90 degrees in the seated position while talking to the examiner.  The Veteran then flexed his knee to 95 degrees with complaints of bitter pain beginning at 45 degrees.  The examination was noted to have been met with some degree of muscular resistance from the quadriceps.  Repetitive motion of the knee revealed no further functional limitation due to pain, fatigue, incoordination, or instability.  An X-ray of the left knee revealed findings of a normal knee.  The Veteran was diagnosed with chondromalacia patella of the left knee.  

After a careful review of the evidence of record, the Board finds that the Veteran's chondromalacia patella of the left knee is appropriately evaluated as 10 percent disabling and does not warrant a higher disability rating under Diagnostic Codes 5003, 5257, 5258, 5260 or 5261 at any time throughout the appeal.  The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of joint pain and swelling, extension ranged from to 0 to 5 degrees, flexion ranging from 85 degrees with pain beginning at 45 degrees to 111 degrees with pain beginning at 50 degrees, and no findings of osteoarthritis by X-ray, instability, dislocation of cartilage with frequent locking, pain and effusion into the joint, or ankylosis.  While findings demonstrated range of motion with pain, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Thus, there is also no evidence of both compensable limitation of extension and compensable limitation of flexion such as to warrant separate ratings under Diagnostic Codes 5260 and 5261

The Board also finds that the statements furnished by the Veteran, his wife and former supervisor regarding his current left knee symptomatology are also supported by the medical evidence of record noted above and thus, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board also acknowledges the Veteran's reports of difficulty with walking, standing, squatting, and kneeling and he used a cane and knee brace as needed and the lay statements by the his wife and former supervisor that he wore knee braces and used a cane, however, the evidence of record does not demonstrate any findings of instability or subluxation of the left knee.  In addition, the Veteran reported the use of a cane mostly with the right knee and he had worn a knee brace on the right knee during the August 2009 VA examination while reporting the alternating use of knee brace from right to left.  The Board also finds that VA examinations from July 2007, October 2007 and August 2009 revealed negative McMurray's, Lachman's, anterior and posterior drawer tests and no gross medial or lateral instability upon varus or valgus stressing.  Moreover, VA medical records from September 2006 to November 2007 demonstrated findings of no edema and pulses 2+, no tenderness to palpation of the knees, and no crepitus upon examination of the extremities.  

Therefore, there is no objective evidence of limitation of motion or instability that would warrant a disability rating in excess of the 10 percent currently assigned under Diagnostic Codes 5257, 5260, or 5261 or warrant a separate disability rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating as demonstrated by the July 2007 and August 2009 VA examinations.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

In addition, while VA outpatient treatment reports reflect that the Veteran was diagnosed with degenerative joint disease, the October 2007 VA examiner noted that X-rays from September 2005 were negative and an X-ray of the left knee taken in August 2009 also revealed a normal knee.  Thus, as there is no X-ray evidence of osteoarthritis, a separate disability rating under Diagnostic Code 5003 is not applicable.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect ankylosis or an impairment of the tibia or fibula, Diagnostic Codes 5256 and 5262 do not apply.  See id.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time since the date of claim for increase on May18, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since that date, so his rating cannot be "staged" because the 10 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extra-schedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's chronic lumbar strain should be rated at 20 percent, but no more, and his chondromalacia patella of the left knee should be rated at 10 percent, but no more, from May 18, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of higher ratings for either disability from May 18, 2007, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  In this regard, the Board notes that while the record demonstrates that the Veteran had been seen at the VA emergency room and admitted for a day on three occasions for his lumbar spine disability, such admission was provided for pain management and then the Veteran was released with medication and was recommended physical therapy.  With respect to the Veteran's treatment and emergency room visits for back pain, the Board notes that such is considered in the applied rating criteria which accounts for limitation of motion with or without symptoms of pain (whether or not it radiates) generally and includes muscle spasm, guarding, localized tenderness, vertebral fracture, abnormal gait, or abnormal spinal contour in the criteria for 10 and 20 percent disability ratings.  As such, the rating schedule fully contemplates the described symptomatology of the Veteran's chronic lumbar strain, and provides for ratings higher than those assigned based on more significant functional impairment.  The Board also finds that the Veteran's knee disability, as discussed above, is manifested mainly by pain, swelling and limited motion for which the rating criteria provides ratings higher than that assigned based on more significant functional impairment of the knee than is demonstrated by the record, including limitations of flexion and extension, arthritis, instability, ankylosis, and dislocated cartilage with frequent locking, pain, and effusion.  

This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated August 2008, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for chronic lumbar strain is denied.  

A disability rating in excess of 10 percent for chondromalacia patella of the left knee is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, his claim for a TDIU must be remanded for further development.  In this case, the Veteran contends that he is unemployable due to a service-connected disability, and specifically due to his service-connected chronic lumbar strain.  While the Board has considered the Veteran's statements made throughout the appeal regarding his employment in the July 2007 statement that his lumbar strain had limited his work performance and ability to maintain gainful employment and in the July 2007 VA examination that he had been unemployed since March 2007 prior to which he worked in retail sales, he then reported in the October 2007 VA examination that he was employed for the past year in retail sales at a wireless network retail outlet where he both stood and sat.  Moreover, in the August 2009 VA examination the Veteran reported that his current employment was affected by his back in that he was allowed to shift from full-time to part-time and back to full-time as needed due to a combination of his back pain and knee pain.  

However, the Board notes that service connection has also been established for chondromalacia patella of the left knee and right tympanic membrane perforation, in addition to the service-connected chronic lumbar strain.  In this regard, no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities.  In adjudicating a claim for a TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (2004) (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (chronic lumbar strain, chondromalacia patella of the left knee, and right tympanic membrane perforation) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's disabilities (chronic lumbar strain, chondromalacia patella of the left knee, and right tympanic membrane perforation) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim. 

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record. 

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

3.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the March 2010 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


